Weaver, J.
(dissenting). — This ease having once been assigned to me to write, I prepared an opinion reversing the judgment below. It seems, however, that I, performed the task so ineffectually as to convince a majority of the court of the necessity of an affirmance. But with, the deference which is due to overpowering numbers and to the distinguished ability and ingenuity which mark the prevailing opinion I am forced to dissent from its conclusions, and, as the opinion originally prepared by me set forth quite fully my views on the subject, I incorporate it as follows:
On December 23, 1904, a building on the land of the defendant was destroyed by fire. It was insured in several companies, but the loss was not adjusted until after the 1st of January, 1905, the date to be considered in the assessment of personal property for purposes of taxation. Code section 1350. The policies by which said insurance was effected were subject to the ordinary conditions of forfeiture, and provided that losses thereunder should be payable sixty days after due notice, ascertainment, estimate, and satisfactory proofs should be furnished to the insurers. In each case, however, the insurer reserved the right to elect whether it would pay the loss then ascertained or repair or rebuild the structure which was the subject of the insurance. It follows, therefore, that on January 1, 1905, the validity of the defendant’s claims, if any he had for the recovery of said insurance, depended on the following questions: (1) Whether there had been a breach of the conditions of the policy on his *380part releasing the insurers from liability; and (2) upon his making and presenting the necessary proofs of loss. On' the date named the loss/ as we have already noted, was unadjusted, the amount of the damage was unascertained, and whether the insurers would repudiate all liability, or elect to rebuild, or to pay the indemnity in money, was as yet unknown. When called upon by the assessor to list his property for assessment, the defendant reported or disclosed these facts to the assessor to be listed if that officer should hold the claim against the insurance companies to be of an assessable character. The assessor, I believing and holding that the claims were not assessable, iomitted them from the list. No change of the assessment ,-in this regard was made by the board of review, and thereafter, the facts having been brought in some manner to the attention of the county treasurer, he proceeded to j assess the same as omitted property, and brought this action for the recovery of the taxes thereon as provided by Code section 1374.
Counsel have presented for our consideration two questions: (1) Upon the admitted facts as stated, were the claims against the insurance companies assessable on January 1, 1905 ? (2) If as a legal proposition said claims were assessable, did the, treasurer under the admitted circumstances have jurisdiction or authority to assess them as omitted property?
I. In view of our conclusion upon the last inquiry, it is not necessary for us now to pass upon the first farther than to say that the question is not one wholly free from doubt, and the assessor might well reach the conclusion he did without special discredit- to his intelligence or knowledge of the law; for, while the terms “debts, claims, and demands” are of very broad and comprehensive character, they certainly are not unlimited in signification, and their meaning is more or less restrained by the character of the subject matter to which they are applied. They *381may for instance he so construed as to include without exception all claims and demands arising in contract or tort, absolute or contingent, liquidated or unliquidated, direct, immediate, or remote, hut no one we think would go to this extent in defining taxable property. There must be a line drawn somewhere short of this all-inclusive sweep of the terms of the statute. A man may have a claim for damages for assault and battery or for personal injury occasioned by the negligence of another, or for slander or libel; a landlord may have a claim against his tenant for failure to cultivate a leased farm according to contract; a farmer may have a claim against a manufacturer for breach of warranty of a reaper; a woman may have a claim for damages for seduction or for breach of promise of marriage- — but certainly these claims are neither assessable nor taxable until at least they have been reduced to judgment or otherwise converted into a liquidated demand. It may be fairly said that the border line where an untaxable right merges into a taxable demand is not always clear and well defined. The claim in the present case, though arising in contract, was unliquidated. It was possible that the insurers would plead and prove some act or omission of the insured wholly vitiating the policies, . and entirely defeating a claim for recovery thereon. The amount of the loss was undetermined. The companies might elect to rebuild or repair. In view of all these /« facts, the assessor decided that the case disclosed nothing ñ of a taxable character, and his conclusion, even if • in-/ \ correct, was not unreasonable.
II. It is the contention of the appellant that, the facts and circumstances having been fully revealed to the assessor, the decision of that officer in the discharge of his official duties that the unadjusted and unliquidated claims for insurance were not assessable constitutes an - adjudication of the question which can not be set aside or ignored in a collateral proceeding, and that, until va*382eated upon .appeal or by other direct attack, it is, final. This proposition is denied by the appellee, who insists that the assessor was not acting judicially in the premises, and that his failure to enter the property upon, the assessment roll leaves it to be classified as “omitted property” within the meaning of Code section 1374, which authorizes- the treasurer to assess property which is subject to taxation, but has been “withheld, overlooked, or for any other cause is not listed or assessed.” The language of this statute is broad, but it certainly is not illimitable in its scope. IJpon well settled principles of interpretation the meaning of the words “any other cause” is narrowed and restricted to other causes of the general class and kind which are expressed in the preceding words “withheld or overlooked.” This rule, commonly spoken of in the books as the rule of ejusdem generis, is not of universal application, but the exceptions thereto are not numerous. Langstaff v. Rock, 13 Mo. 579; Edson v. Hayden, 20 Wis. 682; State v. Goodrich, 84 Wis. 359 (54 N. W. 577); State v. Campbell, 76 Iowa, 122; Ice & Coal Co. v. Greenville, 69 Miss. 86 (10 South. 574); St. Louis v. Laughlin, 49 Mo. 559. Certainly if the functions of an assessor in listing and valuing property for taxation are judicial in character, and such assessor, acting within his jurisdiction, has considered the matter of a given matter of property, and finding it in his judgment to be nonassessable does not enter it upon the roll, it can not be said that this item has been withheld or overlooked, or that its nonappearance on the roll is chargeable to “any other cause” of that kind or nature. If the question has been adjudicated by an officer or tribunal of competent jurisdiction, even though the conclusion be erroneous it is not “omitted property” with which the treasurer is authorized to deal under the statute because until that adjudication has been re*383versed or set aside the property is not assessable by any officer.
It is not within the proper domain of legislation to create two tribunals, each having jurisdiction to decide the same question and to give to either authority to disregard or ignore the decision of the other regularly entered. Nor do we think the statute contemplates such a result. It is manifest, therefore, that from whatever avenue we approach the issue presented by this appeal we must meet and dispose of the question as to the true character of the functions exercised by the officer who is charged primarily with the duty of making the assessment. While it may not he' easy to reconcile all the precedents,. the great weight of authority is to the effect. that in listing and assessing the property within his taxing district the assessor acts judicially. In -the very nature of the ease this would seem to be so. Under the restrictions imposed by our Constitution, state and national, it is not competent for the state to take private property for public use by taxation or otherwise without due process of law. It is settled by an unbroken line of decisions that there j can be no valid taxation without assessment and no valid \ assessment which does not provide for some kind of notice j to the property owner and opportunity for him to eon- J test the liability of his property to the proposed tax, and, if the tax is to be imposed upon an ad valorem basis, he| is also entitled to be heard upon the question of valúa-1 tion. When completed, whether by the assessor, or by the board of review, or by the county auditor, or treasurer, or by the court on appeal under the statute, it constitutes a finding, first, of the taxable character of the property therein listed; second, of its taxable value; and, third (if the property he personal), of the person liable to pay the tax. Such a finding made by a public officer or officers after giving the party in interest a hearing or opportunity to be heard has all the essential char*384acteristics of judicial action. It is not correct to say _that the statute points out all taxable property with specific certainty, and-the assessor has only a ministerial function^ in listing it. Not all real estate is taxable, for some is exempt as being the property of the county, the city, the school district, church organizations, or educational institutions. Not all personal property is taxable, for exemptions are granted to farmers and others upon numerous items and classes of movable assets. Not all moneys and credits are taxable, for those belonging to- schools and colleges are relieved from contributing to the public revenues. The homesteads of soldiers and soldiers’- widows to a stated value are not to be taxed. Soldiers’ pensions are exempted from the definition of credits. The statute does not attempt to enumerate or point out taxable properties in such specific terms that assessing officers have no duty in listing them but to count them up and enter them in the appropriate books. It deals with the subject in ! general terms only, and these officers must of necessity ' examine, inquire, and ascertain as to each item of property ! within their jurisdiction whether it is such as the law makes taxable, and, if so, what its value is, and to whom it ought to be taxed.
When the ownership of property is disclosed by the owner to the assessor and its taxable character is doubted or contested, that officer is not only empowered, but it is his duty, to pass upon the question thus raised, and, if he does it and rules either in favor or against the owner and his work is left unchallenged by or before the board of review, whom does the statute authorize to dispute the finality of his finding? The property has not been overlooked. It has not been omitted or suppressed from the showing made by the owner, but with all the facts before him the assessor has passed upon the very question for the consideration of which his office was created. Let us suppose that the owner is a pensioner of the United States, *385and over his objection the assessor includes the pension in the valuation of the moneys and credits upon which the owner should pay taxes. Or suppose that the owner has in fact no personal property of any kind and so informs the assessor, but the latter, disbelieving the statement, proceeds to assess him as the owner of taxable moneys, credits, horses, and cattle and delivers to him a notice as required by law (Code section 1356) of the assessment made and of his right to appear before the board of review, and show cause why the assessment should be vacated. Let us then further suppose that the person so assessed fails to make his objection before the board, and permits the assessment to stand unchallenged until the time for review provided for in the tax statute has passed, and then seeks relief by suit in equity or other: wise, will he not be held to have had his day in court, and to be estopped to deny the binding and conclusive effect of the assessment as an adjudication of the question which he now seeks to raise % Harris v. Fremont County, 63 Iowa, 639; Macklot v. Davenport, 17 Iowa, 385; Meyer v. Dubuque, 43 Iowa, 592; Nugent v. Bates, 51 Iowa, 77. In other words, the matter which he now proposes to litigate has been once adjudicated against him by a tribunal created for that purpose, and, having failed to seek a reversal of such finding by the board of review or by appeal as the law provides, he is concluded. Under the uniform holdings of this court that question is not open to debate.
But, if an assessor’s finding is'an adjudication, where’ he assesses and causes to be taxed property which should 1 have been exempted or omitted, why is it not equally an ] adjudication when acting in good faith upon a disclosure j of all the facts he passes as exempt property which should ' have been assessed ? Assuredly the judicial- or nonjudicial character of his decision upon the question before him does *386not depend upon the way he decides it. Whether the assessor’s" functions are judicial in character was suggested in Galusha v. Wendt, 114 Iowa, 597, and not directly decided, hut such proposition is, we think, indirectly affirmed in several of our cases. For instance, the county treasurer in listing and assessing omitted property exercises functions of precisely the same kind and character as those exercised by the assessor. lie lists property, designates the owners to whom it is to be taxed, and fixes its value. In so doing we have repeatedly held that he acts judicially. Bank v. Carroll, 128 Iowa, 230; Stevens v. Carroll, 130 Iowa, 463. See also Railroad Co. v. Wright, 207 U. S. 138 (28 Sup. Ct. 47, 52 L. Ed. 134), and cases there cited. It may also be said that Macklot v. Davenport, supra, and numerous other cases of that class, can be satisfactorily explained and upheld on no -other ground than that of the judicial character of the assessor’s office and the finality of his finding concerning property within his jurisdiction until that finding has been reversed or set aside in the manner provided by law.
Nor is it practicable to distinguish between the words “list” and “assess,” and say that, though one may be judicial, the other is ministerial. In Beresheim v. Arnd, 117 Iowa, 90, a contention for a material distinction in these words was considered, but the court, speaking by Waterman, J., says: “It is true that the words 'list’ and 'assess’ are used in the chapter relating to taxation in a somewhat different sense, but always as a paid of the same process of getting the property upon the tax roll.” If listing be confined in its meaning to the mere clerical act of writing or formulating the book or roll, such work would, of course, not be judicial, but this routine work presupposes an inquiry into the facts and a 'determination that the property so listed is of the kind and character made taxable by the statute, and is not covered by any *387of its exemptions or exceptions. The judicial character of the assessor’s work and the effect of an exemption allowed by him as a final adjudication is directly sustained by us in the late case of Judy v. Bank, 133 Iowa, 265. The New York court has had occasion to consider the nature of the assessor’s work both in listing and valuation of the property. In Vail v. Owen, 19 Barb. 22, the plaintiff had no property except such as was exempt from taxation and brought suit against the assessor for wrongfully listing and assessing it, and the court held that the assessor acted in a judicial capacity, and was therefore not liable in damages for his error. In Brown v. Smith, 24 Barb. 419, it was held that the assessor acts judicially in determining the residence of a person for the purposes of taxation. In Chegary v. Jenkins, 5 N. Y. 376, the assessors listed and assessed property which the owner occupied for private school purposes and was exempt under the laws of that state. The court there says: “The assessors in determining whether plaintiff’s property was taxable as a dwelling or exempt as a seminary of learning acted judicially and within the scope of their duty.” In Barhyte v. Shepherd, 35 N. Y. 238, the plaintiff claimed the benefit of exemption from taxation for all his personal property, but the assessors overruled his claim, and assessed his moneys and credits for taxation. In an action brought by him for damages against the assessors, the court while holding that he was entitled to the exemption say that the functions exercised by the assessors in listing and assessing the property were “eminently judicial,” and for that reason the action could not be maintained. In Mayor v. Davenport, 92 N. Y. 604, it is said: “The assessors of the several towns first make out their rolls and determine their valuations. In this respect they act judicially, and any erroneous decision can only be corrected by direct review of their proceedings whenever they have kept within their jurisdiction.” *388In Boody v. Watson, 64 N. H. 162 (9 Atl. 794), the assessors omitted certain factory property from assessment as being exempt. In litigation growing ont of this act the court says: “In determining what property was taxable and what was exempt the defendants acted judicially.” The doctrine of the opinion in Barhyte v. Shepherd, was approved and applied in Bell v. Pierce, 51 N. Y. 12, where the act of the assessors in deciding the property owner to be a resident of their jurisdiction was held to be a judicial finding.
The statement in the majority opinion that these oases from New York involve only adjudications by a board of review, and not by the assessor, indicates a misapprehension of the effect of the statutes of that state and of the practice there pursued in assessing property for taxation. A case of our own not cited above is directly in point. See Van Wagenen v. Supervisors, 74 Iowa, 716. There Miller & Thompson, residents of Lyon county, were assessed among other assets with certain shares of stock in Minnesota corporations. On the theory that this property was not taxable in that county, they applied to the board of supervisors .to order a rebate of the tax, and this relief was. granted. Van Wagenen, a taxpayer of the county, instituted certiorari to annul the order. This court sustained the writ and annulled the order, saying: “The first question to be determined, it seems to us, is whether the assessment was void or merely erroneous. Miller & Thompson, as we have seen, were residents of Lyon County, and were liable to be assessed there with all the personal property owned by them. The assessing officer had the power and jurisdiction to determine that the bank shares -were assessable in that county. Lie may have erred, but clearly we think that the assessment was not void.” The opinion also holds that to escape the finality of the assessment .made by the assessor application should have been made by the board of review, and *389an appeal taken therefrom if relief was denied. While the cited case does not make use of the term “judicial” as applied to the finding and action of the assessor, it does give them a force and effect which can have no other foun- , dation than in the theory that such was in fact their ea-j sential character. Assuming the correctness of the holding above quoted, that “the assessing officer had the power and jurisdiction to determine that the bank shares were taxable,” and that, if his decision was erroneous, the remedy was by application to the board of review, it follows of necessity that, if he had reached the opposite - conclusion — that is, that the shares were not taxable in that jurisdiction and for that reason had omitted them from the list — his act in so doing even if erroneous was not troid, and no other officer charged with the duty of listing ■and assessing property overlooked or withheld from the regular assessment could rightfully ignore it. It is no answer to this theory of the law to say that it "makes . the state liable to loss of revenue because of the mistakes. of the assessor, and that there ought to be some method by which their correction can be had. No method of taxation has been or can be devised which excludes all possibility of mistake or provides perfectly for the correction ¡ of all errors. The authority to make final determination', must be lodged somewhere. Some officer or tribunal must' be authorized to make examination and discover and list the taxable property, determine whether a given item is “property” within the meaning of the tax statute, and, if so, whether it is included within any of the statutory exceptions or exemptions. When, after due notice to the property owner, this function has been performed, it must in the very nature of the case be final and conclusive save where the law provides some scheme for its review upon appeal or other direct method of contesting its justice or sufficiency. But it is a well settled proposition that, in the absence of any provisions for appeal, the deter-*390ruination by the tribunal of first instance answers the constitutional requirement of due process of law, and, if it works a conclusive estoppel upon the owners of taxable property, then upon all sound principle the estoppel must be mutual, and it is not competent for the state to say that it is a nullity.
This must, of course, be understood as applicable only to determinations or adjudications within the jurisdiction of the assessing officer, but, when the person and the property are both within the bounds of his taxing district, his jurisdiction is complete, and the rightfulness of the assessment made by him must fie tested fiy a review thereof as provided fiy law. Van Wagenen v. Lyon County, supra; Bell v. Pierce, supra; Ind. Dist. v. Board, 131 Iowa, 195. That such is the legislative view of the situation is further evidenced fiy the statute which provides for authority, in the hoard of review not only for the correction of errors in the assessment of any given item of property and for the addition to the roll of any omitted property, hut also authorizes any officer or taxpayer of the county, city, town, township,' or school district to appear before the board and contest the correctness of the assessment roll and of the action or order of the board and to appeal therefrom to the district court. Code, section 1370; Code Supp. 1907, section 1373. Here is furnished ample opportunity for the correction of all errors in the assessment roll, at least all errors with reference to property which has been discovered and considered fiy the assessing officer; and, if having given full opportunity, not only to the property owner, hut to every municipality, officer and taxpayer having any direct or indirect interest therein, to appear and contest its correctness, it is uncontested fiy any person, and the roll is confirmed and passed by the board of review, it would sean that due regard for regularity of procedure and for the right of the citizen to rely upon adjudications regularly made by public officers or *391tribunals designated for that purpose requires the court to respect and uphold their finality.
If it then be asked what is the nature of the duty imposed upon the treasurer with respect to the assessment of omitted property, it may be answered that, if such duty is not clearly defined by the statute, this court has already placed an authoritative interpretation -upon it. In Bank v. Trowbridge, 124 Iowa, 514, there was an attempt by the treasurer to increase the valuation of certain bank stock which had been listed by the assessor. In discussing the propriety of this action the opinion says of the statute in question: “Clearly the purpose of the statute and the sole purpose thereof was to provide means whereby property which had escaped the attention of the assessor or had been withheld from his knowledge might be added to the assessment roll and made to bear its just share of the public burdens. It was not intended to have any application to those cases where property, the subject of taxation, has been entered on the assessment books — in other words, has not been withheld, overlooked, or from any o.ther cause not listed. Certainly it was not intended to constitute the treasurer a reviewing officer with respect to the work the assessor was elected to do.” Construing the statute as making tire treasurer ex officio assessor for the purpose of listing and assessing taxable property which by oversight, fraud, mistake, or otherwise has not been discovered and passed upon by the assessor of the proper taxing district, we avoid all incongruity in the functions of the two offices and as near as possible subject all property within the county to an official investigation as to its taxable character and value. The authorities to which we have referred by no means exhaust the list of precedents maintaining the judicial or quasi judicial character of the assessor’s office, but we have cited enough to indicate that such is the prevailing view, and the rule so upheld *392appears to us to be bottomed upon fundamentally sound principles.
It follows from tbe foregoing discussion that tbe appellee herein as county treasurer was without jurisdiction or authority to review or ignore the action and decision of the assessor with reference to the taxable character of appellant’s claims against the insurance companies, and that the decree of the district court ought to be reversed, and the assessment made by the appellee annulled and vacated.
Evans, J., concurs in the foregoing dissent.